Title: General Orders, 23 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday Jany 23rd 1778.
Ganges—Groton Goshen.


The General Officers and Officers commanding Brigades will meet tomorrow morning at ten ôClock at Genl Sullivan’s quarters for the purpose mention’d in general orders 20th instant.

Serjeant Howe is appointed Provost-Marshal P.T. vice Captain Snag who has resigned.
The Brigadiers and officers commanding Brigades are immediately to make returns of the Deficiency of Bayonets in their respective brigades to the Adjutant General.
As several Farmers have complain’d that notwithstanding the Certificates granted by the Commissary General of Forage, of their having furnish’d the quotas of Forage assign’d them further demands have been made upon them so as to deprive them of what was reserved for the use of their own Families—The General strictly forbids such unjust proceedings and desires that more respect may be paid to the Forage Master General’s Certificate for the future.
At a General Court-Martial whereof Coll Clark was President Jany 20th Lt Coll Linley & Major Bailey tried for non attendance on the grand-parade in proper time; the former when Field Officer and the latter when Brigade Major of the day, found guilty of the Charge exhibited against them, being a breach of Article 5th Section 18th of the Articles of War and sentenced to be publickly reprimanded in General orders. The General approves the sentence and is surprized that he is under the disagreeable necessity of reprimanding officers for a breach of duty so well known and which ought to be performed with the greatest punctuality; And as exact discipline and the strictest obedience to orders is the soul of an Army and foundation of success, whilst the contrary may be productive of the most fatal consequences, He flatters himself that every officer in future (as in honor and duty bound) will be emulous to pay the strictest attention to orders and prove exemplary to the soldiery.
